217 F.Supp.2d 1371 (2002)
In re UNITRIN, INC., INSURANCE SALES PRACTICES LITIGATION
No. 1474.
Judicial Panel on Multidistrict Litigation.
August 12, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR,[*] BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation consists of thirteen actions listed on the attached Schedule A: ten actions pending in the Southern District of Mississippi and three actions in the Northern District of Mississippi. The Unitrin defendants[1] move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Southern District of Mississippi. All plaintiffs oppose the motion.
On the basis of the papers filed and hearing session held, the Panel declines to order Section 1407 centralization. Movants have failed to persuade us that transfer under Section 1407 is justified in this docket in which all actions are pending in *1372 adjacent federal districts within one state. We point out that alternatives to Section 1407 transfer exist, including cooperative management of these actions by the involved judges, that can minimize whatever possibilities there might be of duplicative discovery, inconsistent pretrial rulings, or both. See, e.g., In re Chromated Copper Arsenate (CCA) Treated Wood Products Liability Litigation, 188 F.Supp.2d 1380 (Jud.Pan.Mult.Lit.2002); see also Manual for Complex Litigation, Third, § 31.14 (1995).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.

SCHEDULE A
MDL-1474In re Unitrin, Inc., Insurance Sales Practices Litigation
Northern District of Mississippi

Monika Tucker, et al. v. Union National Life Insurance Co., et al., C.A. No. 4:01-240

Shirley Walker, et al., v. Union National Life Insurance Co., et al., C.A. No. 4:01-247

Minnie Wells v. United Insurance Co. of America, et al., C.A. No. 4:01-253
Southern District of Mississippi

Jacqueline Crosby, et al., v. Union National Life Insurance Co., et al., C.A. No. 2:01-343

Earnestine Chambers, et al., v. Union National Life Insurance Co., et al., C.A. No. 3:01-452

Tasha Garner v. Union National Life Insurance Co., et al., C.A. No. 3:01-844

Sarah Neely, et al. v. Union National Life Insurance Co., et al., C.A. No. 3:01-918

Annie Mae Porter, et al. v. Union National Life Insurance Co., et al., C.A. No. 4:00-206

Doss Abney, et al. v. Union National Life Insurance Co., et al., C.A. No. 4:01-170

Mary Geneva Harris v. Union National Life Insurance Co., et al., C.A. No. 4:02-1

Laura Jackson, et al. v. Union National Life Insurance Co., et al., C.A. No. 5:01-119

Dorothy Wells, et al. v. Union National Life Insurance Co., et al., C.A. No. 5:02-50

Marjorie Smith, et al. v. Union National Life Insurance Co., et al., C.A. No. 5:02-67
NOTES
[*]   Judge Sear took no part in the decision of this matter.
[1]  Unitrin, Inc., United Insurance Company of America, Union National Life Insurance Company and Union National Fire Insurance Company.